DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 Claims 1 and 7 have been amended, claims 1-18 remain pending, and claims 8-18 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
	Claims 2-7 depend from rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitations "the insole", “the midsole”, and “the outsole” in lines 3 and 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanato et al. (US 5,647,150), herein Romanato, in view of Bingham, Jr. (US 2,982,033), herein Bingham.
Regarding claim 1, Romanato discloses an injected footwear comprising: a sole (sole 2); an upper (upper 3) comprising an interior surface and an exterior surface; a sock liner (sheet 8) comprising a surrounding liner portion positioned near the interior surface between the exterior surface and the interior surface (as seen in Fig. 7); the upper being connected onto the sole; the upper comprising an injectable molding material (thermoplastic film 9, thermoplastic material 11); with the injectable molding material further extending from the exterior surface to the sock liner to traverse into and penetrate the sock liner at the surrounding liner portion such that the interior surface comprises injectable molding material at the surrounding liner portion (column 2, line 25-column 3, line 10; Fig. 1, 6, 7).
Romanato does not disclose an internal complex graphic. Bingham teaches footwear (boot 20) with an internal complex graphic (ornamentation element 25). The footwear includes an upper (upper 21/layer 33) with a sock liner (inner lining 24/layer 32). The internal complex graphic is attached to the sock liner at a proximal liner portion that forms a portion of the interior surface, and the upper comprises an injectable molding material extending from the exterior surface to the graphic at the proximal liner portion with the graphic blocking the injectable molding material from impregnating the proximal liner portion (as seen in Fig. 9, 9a) such that the interior surface comprises unimpregnated sock liner at the proximal liner portion. The upper material may be translucent or transparent such that the ornamental area shows through, imparting a desirable ornamental appearance to the boot (column 2, lines 35-72; column 3, lines 1-7; column 4, lines 1-46; Fig. 9, 9a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an internal 
Regarding claim 2, Romanato discloses that the injection molding material may be a variety of materials commonly used for injection molding, but does not specifically disclose polyvinyl chloride. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyvinyl chloride as the injectable molding material in order to use a material well known for use in forming injection molded boots which provides a sturdy and waterproof boot.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Bingham teaches that a transparency property of the injectable molding material is selected from a group consisting of: clear, translucent, partially-opaque, and opaque (column 4, lines 32-33).
Regarding claim 5, Romanato discloses the sock liner being made of a low thread count fabric; and the injectable molding material traversing into an interspacing of the low thread count fabric (column 2, line 25-column 3, line 10; Fig. 6, 7).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanato and Bingham, as applied to claim 1, further in view of Mahide et al. (US 3,921,313), herein Mahide.
The combination of Romanato and Bingham does not specifically disclose an insole, midsole, and outsole. Mahide teaches an injected footwear with internal complex graphic which comprises: a sole; an upper; at least one complex graphic (printed pattern, which may have a protruding shape); a sock liner (sock 3); the upper comprising an interior surface and an exterior surface; the sole comprising an insole (insole 9), a midsole (top portion of injection molded sole), and an outsole (bottom portion of injection molded sole); the sock liner comprising a proximal liner portion (portion on upstanding leg portion) and a surrounding liner portion (remainder of sock liner); the upper being connected onto the sole; the sole and the upper being made of an injectable molding material forming the proximal liner portion and the surrounding liner portion (column 2, lines 9-21; column 3, lines 10-20, 34-40; Fig. 1, 2, 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sole having an insole, midsole, and outsole, as taught by Mahide, to the footwear of the combination of Romanato and Bingham in order to provide a sole which provides sufficient comfort, support, and traction. 
The upper, the insole, and the midsole may be made of a first-step portion of the injectable molding material; and the outsole being made of a second-step portion of the injectable molding material. Claim 4 is a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanato and Bingham, as applied to claim 1, in view of Diepenbrock et al. (US 8,516,724), herein Diepenbrock.
The combination of Romanato and Bingham does not disclose granular reflective material mixed into the injectable molding material. Diepenbrock teaches heterogeneously mixing a quantity of a granular reflective material (flecks of reflective material 40) into a transparent layer of a decorative element on a shoe. The reflective material may act to contrast with a background layer to enhance the decorative element (column 4, lines 14-20; Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a granular reflective material, as taught by Diepenbrock, to the transparent layer of the combination of Romanato and Bingham in order to provide a different aesthetic appeal to the shoe and help enhance the upper and graphic.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanato, Bingham, and Diepenbrock, as applied to claims 1 and 6, further in view of Sullivan et al. (US 2012/0129631), herein Sullivan.
The combination of Romanato, Bingham, and Diepenbrock does not specifically disclose that the reflective material is mica particulate. Sullivan teaches that a transparent layer having granular reflective material mixed into it may use mica particulate as the granular material (paragraph 0013, 0080). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used mica particulate as the granular reflective material, as taught by Sullivan, in order to use a material which may be mixed into a transparent layer and which has light-reflective properties to provide special decorative effects. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732